
	
		I
		112th CONGRESS
		2d Session
		H. R. 5123
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on a Phosphor Blend of
		  Yttrium Oxide doped with Europium, Cerium Aluminate doped with Terbium and
		  Barium Aluminate doped with Europium.
	
	
		1.Phosphor Blend of Yttrium
			 Oxide doped with Europium, Cerium Aluminate doped with Terbium and Barium
			 Aluminate doped with Europium
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00A Phosphor Blend of Yttrium Oxide doped with Europium, Cerium
						Aluminate doped with Terbium and Barium Aluminate doped with Europium as a
						preblended luminophore (CAS Nos. 102110–17–8, 102110–19–0, and 68585–82–0)
						(provided for in subheading 3206.50.00) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
